Citation Nr: 0404621	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  03-07 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)  
in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for bilateral knee 
abrasions.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran had active military service from August 1971 to 
August 1974.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2001 RO rating decision, which denied a 
compensable rating for bilateral knee abrasions.  The veteran 
filed a notice of disagreement in August 2001, the RO issued 
a statement of the case in February 2003, and the veteran 
perfected his appeal in March 2003.  

REMAND

The Board is remanding this appeal to the RO via the Appeals 
Management Center, in Washington, DC.  VA will notify you if 
further action is required on your part.

Although the veteran filed his claim for a compensable rating 
for bilateral knee abrasions in November 2000, he has not yet 
undergone a VA examination to determine the severity of this 
service-connected disability.  The RO should schedule this 
examination.  The most recent medical records were associated 
with the claims file in October 2001.  To ensure that that 
the veteran undergoes a fully informed evaluation, the RO 
should seek updated treatment records.

Accordingly, the Board remands this case for the following:  

1.  Ask the veteran to provide a list of 
the names and addresses of all private 
and VA doctors and medical care 
facilities (hospitals, HMOs, VA Medical 
Centers, etc.) that have treated him for 
bilateral knee abrasions since October 
2001.  Provide him with release forms and 
ask him to sign and return a copy for 
each health care provider identified, and 
for whose treatment records are not 
already contained within the claims file.  
When the veteran responds, obtain records 
from each health care provider he 
identifies (except where VA has already 
made reasonable efforts to obtain the 
records from a particular provider).  If 
these records cannot be obtained and 
there is no affirmative evidence that 
they do not exist, inform the veteran of 
the records that could not be obtained, 
including what efforts were made to 
obtain them.  Also, inform the veteran 
that adjudication of his claim will 
continue without these records unless he 
is able to submit them.  Allow an 
appropriate period of time within which 
to respond.  

2.  Thereafter, schedule a VA examination 
to determine the severity of the 
veteran's bilateral knee abrasions, to 
include the degree (if any) to which they 
limit motion and to obtain an opinion as 
to whether any other knee disability 
currently present may be linked to the 
service connected knee abrasions or the 
in-service auto accident that apparently 
produced these abrasions.    

3.  Review the claims file and ensure 
that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are fully 
complied with and satisfied.  See also 
38 C.F.R. § 3.159 (2003).  If the 
examination report is inadequate for any 
reason or if the examiner did not answer 
all questions specifically and 
completely, return it for revision. 

4.  Thereafter, if the claim on appeal 
remains denied, provide the veteran and 
any representative with a supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the 
claim for benefits, including a summary 
of the evidence and analysis in light of 
all pertinent laws, regulations, and 
diagnostic codes.  Allow an appropriate 
period of time for response.

Thereafter, subject to current appellate procedures, return 
the case to the Board for further appellate consideration, if 
appropriate.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded by the Board or by the United States 
Court of Appeals for Veterans Claims (CAVC) must be handled 
expeditiously.  See The Veterans' Benefits Improvements Act 
of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes); see also M21-1, Part IV, paras. 8.43 and 
38.02.




	                  
_________________________________________________
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2003).
Only a decision of the Board is appealable to the CAVC.  
38 U.S.C.A. § 7252 (West 2002).  


